ROSS, Circuit Judge
(concurring).
The findings of fact in the cases of Arthur H. Noyes, Joseph K. Wood, and C. A. S. Frost, embodied in the foregoing opinion of my Brother GILBERT, to the effect that each of those parties committed the contempt alleged against him, meets with my concurrence; but I am of the opinion that the records and evidence in the cases show beyond any reasonable doubt that the circumstances under which and the purposes for which each of those persons committed the contempt alleged and so found were far graver than is indicated in the opinion of the court, and that the punishment awarded by the Court is wholly inade*758quate to the gravity of the offenses. I think the records and evidence show very clearly that the contempts of Judge Noyes and Frost were committed in pursuance of a corrupt conspiracy with Alexander McKenzie, and with others not before the court, and therefore not necessary to be named, by which the properties involved in the suits mentioned in the opinion, among other properties, were to be wrongfully taken, under the forms of law, from the possession of those engaged in mining them, and the proceeds thereof appropriated by the conspirators. For those shocking offenses it is apparent that no punishment that can be lawfully imposed in a contempt proceeding is adequate. But a reasonable imprisonment may be here imposed, and I am of the opinion that, in the case of the respondent Arthur H. Noyes, a judgment of imprisonment in a county jail for the period of 18 months should be imposed, and in the case of Frost a like imprisonment of 15 months.
The facts and circumstances against the respondent Wood are by no means so strong, although I find it difficult, if not impossible, to reconcile his ignorance of and disconnection with the conspiracy with the facts that immediately upon his arrival at Nome he was, at McKenzie’s dictation, given a one-fourth interest in the firm of Hubbard, Beeman & Hume (which firm was employed to carry on the legal part of the nefarious business), and that Hume (who was, so far as appears, a total stranger to Wood) was, likewise at McKenzie’s dictation, immediately appointed by Wood assistant United ■ States attorney. I think Wood should be imprisoned for 10 months.
In regard to the respondent Geary, I agree with the finding of the court to the effect that the contempt alleged against him is not sufficiently established. Reading and considering Geary’s entire testimony, and especially his written opinion given McKenzie at the time of the occurrences in question, and in the light of the testimony of Mr. Metson, I am of the opinion that it is not shown that he went beyond the legitimate privileges of an attorney in giving his legal advice. I therefore concur-in the dismissal of the proceedings against him.